 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Erna Marie Salazar,                             No. CV-17-00099-TUC-CKJ (LAB)
10                    Plaintiff,                         ORDER
11       v.
12       Hercules Tire & Rubber Company, et al.,
13                    Defendants.
14
15            On January 22, 2020 Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (Doc. 95) in which she recommended the Court enter an order granting
17   Defendant Shangdong Yongsheng Rubber Group Company’s Motion to Dismiss.
18            The Report and Recommendation advised the parties that any party may serve and
19   file written objections within fourteen (14) days of being served with a copy of the Report
20   and Recommendation. No objections have been filed within the time provided by Fed. R.
21   Civ. P. 72(b)(2).1
22            After an independent review, the Courts finds it appropriate to adopt the Report and
23   Recommendation and grant Defendant Shangdong Yongsheng Rubber Group Company’s
24   1
       The standard of review that is applied to a magistrate judge’s report and recommendation
     is dependent upon whether a party files an objection – the Court need not review portions
25   of a report to which a party does not object. Thomas v. Arn, 474 U.S. 140, 150 (1985).
     However, the Court must “determine de novo any part of the magistrate judge’s disposition
26   that has been properly objected to. The district judge may accept, reject, or modify the
     recommended disposition; receive further evidence; or return the matter to the magistrate
27   judge with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
     Nonetheless, “while the statute does not require the judge to review an issue de novo if no
28   objections are filed, it does not preclude further review by the district judge, sua sponte or
     at the request of a party, under a de novo or any other standard.” Thomas, 474 U.S. at 154.
 1   Motion to Dismiss. (Doc. 54).
 2         Accordingly, IT IS ORDERED:
 3         1.     The Report and Recommendation (Doc. 95) is adopted.
 4         2.     Defendant Shangdong Yongsheng Rubber Group Company’s Motion to
 5                Dismiss (Doc. 54) is granted.
 6         3.     Shangdong Yongsheng Rubber Group Company is dismissed as a party in
 7                this case.
 8         Dated this 21st day of February, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
